ICJ_090_OilPlatforms_IRN_USA_1996-12-12_JUD_01_PO_04_EN.txt. 862

SEPARATE OPINION OF JUDGE PARRA-ARANGUREN

1. Notwithstanding my agreement with the operative paragraphs of
the Judgment I consider it necessary to explain that, in my opinion, the
Court also has jurisdiction to entertain the claims made by Iran under
Article IV, paragraph 1, of the Treaty of 1955, which provides:

“Each High Contracting Party shall at all times accord fair and
equitable treatment to nationals and companies of the other High
Contracting Party, and to their property and enterprises; shall refrain
from applying unreasonable or discriminatory measures that would
impair their legally acquired rights and interests; and shall assure
that their lawful contractual rights are afforded effective means of
enforcement, in conformity with the applicable laws.”

2. Paragraph 36 of the Judgment, after reproducing the contents of the
three sentences of Article [V, paragraph 1, of the Treaty of 1955, denies
the jurisdiction of the Court in the following terms:

“The whole of these provisions is aimed at the way in which the
natural persons and legal entities in question are, in the exercise of
their private or professional activities, to be treated by the State con-
cerned. In other words, these detailed provisions concern the treat-
ment by each party of the nationals and companies of the other
party, as well as their property and enterprises. Such provisions do
not cover the actions carried out in this case by the United States
against Iran. Article IV, paragraph 1, thus does not lay down any
norms applicable to this particular case. This Article cannot there-
fore form the basis of the Court’s jurisdiction.” (Emphasis added.)

3. The actions carried out by the United States in this case were
directed against the offshore oil platforms belonging to the National
Iranian Oil Company, not against Iran, as stated in paragraph 36 of the
Judgment; and the National Iranian Oil Company is a juridical person
different from Iran, even though Iran may own all of its shares. Conse-
quently, as an Iranian corporation, the National Iranian Oil Company is
covered by Article IV, paragraph 1, of the Treaty of 1955, and shall be
accorded “fair and equitable treatment”, and also protected against the
application of “unreasonable or discriminatory measures” that would
impair its legally acquired rights and interests. Therefore, in my opinion,
the Court has jurisdiction to entertain the claims made by Iran under said

63
863 OIL PLATFORMS (SEP. OP. PARRA-ARANGUREN)
Article IV, paragraph 1, on the basis of Article XXI, paragraph 2, of the
Treaty of 1955.

( Signed} Gonzalo PARRA-ARANGUREN.

64
